DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 10-11, 13, 15-17 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reilhac (EP 3031654 A1).
	Regarding claim 1 and 13, Reilhac teaches an image generation circuit outputting an output image (4, figure 1); and
A photo-switchable screen (5, 11, figure 1) comprising a first operation mode and a second operation mode (paragraph 0030);
Wherein:
In response to the photo-switchable screen operating in the first operation mode, the photo-switchable screen has a first light transmittance, and the photoswitchable screen generates the image information according to the output image (paragraph 0030; opaque mode),
In response to the photo-switchable screen operating in the second operation mode, the photoswitchable screen has a second light transmittance (transparent; paragraph 0030), and 
The first light transmittance is less than the second light transmittance (opaque vs transparent, paragraph 0030).
Regarding claim 3 and 15, Reilhac teaches in a first light emitting period the photo switchable screen is activated or not activated and in a first non light emitting period the photo switchable screen is not activated (paragraph 0030).
Regarding claim 4, Reilhac teaches that in a first light emitting period the image generator circuit outputs the output image and the photo switchable screen operates in the first operation mode (paragraph 0029; paragraph 0030; the opaque mode),
In a first non-light emitting period the image generator circuit stops outputting the output image and the photo switchable screen operates in the second operation mode (transparent mode; paragraph 0030),
In a second light emitting period, the image generator circuits outputs the output image and the photo switchable screen operates in the first operation mode (if the automobile switches again to the first autonomous driving mode, the screen and image will be switched again (paragraph 0031-0032);
In a second non-light emitting period, the image generator circuit stops outputting the output image and the photo switchable screen operates in the second operation mode (transparent again ;paragraph 0032).
Regarding claim 10 and 22, Reilhac teaches the photo switchable screen determines whether to operate in the first operation mode according to a control signal (paragraph 0032);
In response to the control signal being at a first level, the photo-switchable screen operates in the first operation mode (paragraph 0032) and
In response to the control signal being at a second level, the photo-switchable screen operates in the second operation mode (paragraph 0032).
Regarding claim 11, Reilhac teaches a timing controller configured to provide a synchronizing signal to the image generator circuit and the photoswitchable screen (paragraph 0032; timing control is part of the ‘control signal’).
Regarding claim 16, Reilhac teaches the step of directing the image generator circuit to output an output image comprises:
in a first light emitting period, turning a light source or a plurality of light sources of the image generator circuit on (inherent, without the light source being activated, the projector can’t display light);
and in a first non-light emitting period turning the light or the plurality of light sources off (also inherent to the idea of a non-light emitting period, if the projector does not emit light, then the light sources either have to be shuttered or have power cut to them or they will emit light).
Regarding claim 17, Reilhac teaches in the first light emitting period, directing the photo switchable screen to operate in the first operation mode (opaque, paragraph 0030);
And in the first non light emitting period, directing the photo switchable screen to operate in the second operation mode (transparent, paragraph 0030).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilhac (EP 3031654 A1).
Regarding claims 2 and 14, Reilhac teaches that the second mode is a transparent mode (paragraph 0030).
Reilhac therefore teaches the claimed invention except for specifying that the transparency has a transmittance of 50-99%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the transmittance between 50 and 99% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transparency of the electrochromic element of Reilhac to be between 50 and 99% so as not block the field of view of driver.

Claim(s) 5, 9, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilhac (EP 3031654 A1) in view of Yoshioka (US 2015/0356938 A1).
Regarding claim 5, Reilhac does not specify that the duration of the first light emitting period is the same as a duration of the second light emitting period, and a duration of the first non-light emitting period is the same as a duration of the second non-light emitting period .
Yoshioka teaches the duration of the first light emitting period is the same as a duration of the second light emitting period, and a duration of the first non-light emitting period is the same as a duration of the second non-light emitting period (figure 19).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Reilhac to use the periodic segmented screen of Yoshioka to increase the field of view of the driver even when the screen is opaque for image projection.
Regarding claims 9 and 21, Reilhac does not teach that in response to the output image having been output to a first area of the photo switchable screen, the photo-switchable screen sets a light transmittance of the first area to the first light transmittance and sets a light transmittance of a second area to the second light transmittance, and the second area is outside the first area (
Yoshioka teaches that in response to the output image having been output to a first area of the photo switchable screen, the photo-switchable screen sets a light transmittance of the first area to the first light transmittance and sets a light transmittance of a second area to the second light transmittance, and the second area is outside the first area (figure 2).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Reilhac to use the periodic segmented screen of Yoshioka to increase the field of view of the driver even when the screen is opaque for image projection.
Regarding claim 23, Reilhac does not specify that the step of directing the image generator circuit to output an output image comprises:
Receiving an external signal according to a synchronizing signal and generating the output image according to the external signal.
Yoshioka teaches that the step of directing the image generator circuit to output an output image comprises:
Receiving an external signal according to a synchronizing signal and generating the output image according to the external signal (see figure 1, wherein the image signal is external to the projection system).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Reilhac to use an external image signal such as shown in Yoshioka in order to make the display system more convenient for the user.

Allowable Subject Matter
Claims 6-8, 12, 18-20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6 and 18, prior art does not teach that in the third light emitting period and the third non-light emitting period the screen operates in the second operation mode in each of the third periods.
Regarding claim 7 and 19, prior art does not teach that in each of the third periods and the fourth period, the screen operates in the first operation mode.
Claims 8 and 20 are allowable at least inasmuch as they depend from claims 7 and 19 respectively.
Regarding claims 12 and 24, prior art does not teach using a count value in conjunction with the synchronization signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	8/12/2022